Citation Nr: 0928688	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  07-20 800A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Central Iowa Health Care 
System


THE ISSUE

Entitlement to payment or reimbursement for medical services 
provided by Mercy Medical Center from January 16, to January 
18, 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to 
November 1976, October 2001 to July 2002, and from November 
2004 to October 2005.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision of the VA Central Iowa Health Care 
System that denied reimbursement of the Veteran's medical 
expenses incurred at the Mercy Medical Center in January 
2007.


FINDING OF FACT

The Veteran did not receive VA medical treatment during the 
24 month period prior to January 16, 2007.  


CONCLUSION OF LAW

The criteria for payment or reimbursement for medical 
services provided by Mercy Medical Center from January 16, 
through January 18, 2007 have not been met.  38 U.S.C.A. 
§ 1725 (West 2002); 38 C.F.R. § 17.1002 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  

In this case, the VAMC advised the Veteran in a May 2007 
letter regarding the evidence VA would obtain and the 
evidence he was responsible for submitting.  Although this 
letter does not fully comply with VCAA requirements, such 
error is harmless.  In this regard, the February 2007 letters 
sent to the health care providers, with copies also being 
furnished to the Veteran, stated that the claim was being 
denied because the Veteran had not received treatment from VA 
within the 24 months preceding the emergency room service.  
The Veteran acknowledged this requirement in his notice of 
disagreement.  Thus, the Veteran had actual notice of what 
was needed to substantiate his claim.  

Moreover, the United States Court of Appeals for Veterans 
Claims (Court) has held, however, that failure to comply with 
the notice requirement of the VCAA is not prejudicial to the 
claimant if, based on the facts alleged, no entitlement 
exists.  See Valiao v. Principi, 17 Vet. App. 229, 232 
(2003).  Here, the Veteran does not dispute that he did not 
receive VA treatment prior to his emergency room treatment.  
Thus, there is no reasonable possibility that any additional 
notice would aid him in substantiating the claim.  
Accordingly, any error or deficiency in the May 2007 notice 
is harmless.  Id.

Analysis

To be eligible for reimbursement under the Millennium Act, a 
veteran must satisfy all of the following conditions: 

(a) The emergency services were provided in a 
hospital emergency department or a similar facility 
held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition 
of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking 
immediate medical attention would have been 
hazardous to life or health (this standard would be 
met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient 
severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of 
health and medicine could reasonably expect the 
absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, 
or serious dysfunction of any bodily organ or 
part);

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them 
before hand would not have been considered 
reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence 
establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency 
evaluation and treatment is for a continued medical 
emergency of such a nature that the veteran could 
not have been safely discharged or transferred to a 
VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes 
stabilized);

(e) At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing 
of such emergency treatment; 

(f) The veteran is financially liable to the 
provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or 
in part, for the emergency treatment (this 
condition cannot be met if the veteran has coverage 
under a health-plan contract but payment is barred 
because of a failure by the veteran or provider to 
comply with the provisions of that health-plan 
contract, e.g., failure to submit a bill or medical 
records within specified time limits, or failure to 
exhaust appeals of the denial of payment);

(h) If the condition for which the emergency 
treatment was furnished was caused by an accident 
or work-related injury, the claimant has exhausted 
without success all claims and remedies reasonably 
available to the veteran or provider against a 
third party for payment of such treatment; and the 
veteran has no contractual or legal recourse 
against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the 
provider;

(i) The veteran is not eligible for reimbursement 
under 38 U.S.C. 1728 for the emergency treatment 
provided (38 U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited 
group 


of veterans, primarily those who receive emergency 
treatment for a service-connected disability).

38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.

During the hearing before the undersigned in March 2007, and 
in his substantive appeal, the Veteran argued that he had 
enrolled in the VA health care system in January 2007, prior 
to the treatment he received later that month at a private 
facility.  However, there is no indication that he had 
received any medical services at a VA facility within the 24-
month period prior to the furnishing of such emergency 
treatment.  In this regard, the Board points out that when he 
was seen in a VA outpatient treatment clinic in April 2007, 
it was stated that it was his first visit with the VA.  
Moreover, he noted that in early March he made an 
appointment, which was scheduled almost two months later.  He 
argued that based on the time it took to get his initial 
appointment, there was no possibility that he could have 
received care at the clinic prior to his emergency treatment.  
Thus, it is not disputed that no VA treatment was rendered 
prior to his private facility treatment.  Accordingly, the 
Board concludes that the criteria for reimbursement of 
unauthorized medical expenses under 38 U.S.C.A. § 1725 and 38 
C.F.R. § 17.1002 are not met.  

Although the Board is sympathetic to the Veteran and his 
claim, in the absence of authorizing statutory or regulatory 
authority, the Board may not award payment or reimbursement 
of the private medical expenses at issue.  See Zimick v. 
West, 11 Vet. App. 45, 50 (1998) citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 424 (1990) (payment of 
money from the Federal Treasury "must be authorized by a 
statute").  In the absence of evidence to establish that the 
Veteran meets the criteria for payment or reimbursement of 
non-VA medical services, on the basis of eligibility under 38 
U.S.C.A. § 1725, payment or reimbursement of those services 
is not warranted.  The Board lacks authority to award medical 
care benefits except as authorized by statute and 
regulations.  There is, therefore, no basis on which the 
Veteran's claim may be granted.  




ORDER

Payment or reimbursement for medical expenses incurred at 
Mercy Medical Center from January 16, to January 18, 2007, is 
denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


